DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-10 have been reviewed and are under consideration by this office action.
Drawings
The drawings submitted on 12/07/2021 have been reviewed and are considered acceptable.
Specification
The specification filed on 12/07/2021 has been reviewed and accepted.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
An automated task scheduling system, comprising a plurality of modules for: receiving a data input….(Claim 10)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claim 10 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
              Claim 10 recites the limitations: “An automated task scheduling system, comprising a plurality of modules for: receiving a data input….” These means are not defined in the specification as to what these means would be, how they are connected, if they are structure or software, other than what functions they perform. For instance they could be hardware, software, a processor, over a network, and this is not defined in the specification. For purposes of examination, the Examiner interprets the elements as software as software, hardware, or a combination thereof. The elements are described in the Specification as:  
[0120] The plurality of modules may comprise a receiving module configured to receive a data input. The data input can be generated based on one or more user inputs. The plurality of modules may also comprise a slot determining module configured to determine one or more slots based on the data input…
[0132] This specification uses the term "configured to" in connection with systems, devices, and computer program components. For a system of one or more computers to be configured to perform particular operations or actions means that the system has installed on it software, firmware, hardware, or a combination of them that in operation cause the system to perform the operations or actions.
	Which shows no description as to what the “plurality of modules”  are, such as are they physical components, software, something else; other than that they are connected somehow to the display portion. The specification has no other connections between these components other than restating the above. 
	Therefore, the claims and their dependent claims are rejected under 35 U.S.C. 112(a), written description, as being directed to non-statutory subject matter.
	Appropriate correction is required.
       
     The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


            Claims 10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.
	Claim 10 recites the limitations: “An automated task scheduling system, comprising a plurality of modules for: receiving a data input….” The limitations invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no clear and sufficient linking of any of the generic placeholders to any particular structure as described by the specification in the quoted sections above. Therefore, the claim(s) is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph because Applicant’s disclosure fails to clearly link the elements to a particular structure for performing the claimed function(s).  For purposes of examination, the Examiner interprets the elements as software as software, hardware, or a combination thereof.
	Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
For the 112(b)/112(f) issues, Examiner suggests Applicant follow the USPTO policy on http://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials, “112(f): Identifying Limitations That Invoke 112(f) Power Point,” posted August 2, 2013, slide 8, and recite that the generic placeholders, i.e. engine(s)”, “module(s)”, etc. are computer instructions stored in memory and executed by a processor to perform the claimed functions. This will overcome the 112(b) and 112(f) issues.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. These claims do not fall within at least one of the four categories of patent eligible subject matter because these claims are directed to software per se. Claim 10 recites the limitations: “An automated task scheduling system, comprising a plurality of modules for: receiving a data input….”  and Applicant's Specification fails to specifically exclude non-statutory software per se interpretations of these features, including the recited “modules” The broadest reasonable interpretation of the abovementioned features include software per se in view of their ordinary and customary meaning. As a result, claim 10 is rejected under 35 US.C. 101 for being directed to software per se. 
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claim(s) 1-9 is/are directed to statutory categories. IN the interest of compact prosecution, Claim 10 is being alternatively considered as an article of manufacture for Step One. Claim 10 is rejected above as “software per se.”

Step 2A, Prong One – The claims are found to recite limitations that set forth the abstract idea(s), namely in independent claims 1, 9, and 10 recite a series of steps for scheduling tasks:
Regarding Claims 1, 9, and 10.
receiving a data input, wherein the data input is generated based on one or more user inputs; (observation)
 determining one or more slots based on the data input, wherein each slot comprises a date range and a time interval; (evaluation/judgement)
 scoring the one or more determined slots based on a set of parameters; (evaluation/judgement)
 ranking the scored slots; (evaluation)
selecting one or more of the ranked slots based on rankings of the ranked slots; and (judgment)
generating a ranked list of slots based on the one or more selected slots. (evaluation)
The claim(s) describe collecting data, analyzing data, determining time slots, scoring the time slots, ranking the time slots, selecting time slots based on parameters, and further generating list of the ranked slots which under its broadest reasonable interpretation, fall within the Abstract idea groupings of “Mental processes—concepts performed in the human mind” (observation, evaluation, judgment). 
The claims as a whole describe a means for determining times for meetings which qualifies as “Certain methods of organizing human activity” — commercial interactions (including business relations) and/or managing personal behavior or relationships or interactions between people (including social activities and following rules or instructions).
Step 2A, Prong Two - This judicial exception is not integrated into a practical application. The claims utilize at least one processor; a non-transitory computer-readable storage medium coupled to the at least one processor and storing programming instructions for execution by the at least one processor, the programming instructions instruct the at least one processor to perform the method of; a plurality of modules, and an automated task scheduling… (performed by a general purpose computer). The additional elements are performing the steps would be no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f). 
Step 2B - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are just “apply it” on a computer. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235).   
Regarding Claim(s) 2 and 4-8, the claim further narrows the abstract idea  or recite additional elements previously rejected in the independent claims.
Regarding Claim 3, the claim further cites the additional elements of “a natural language and/or a user interface input.” The additional elements are performing the steps would be no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)), and/or generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).
Accordingly, the claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Buehl et al. (US 20150006217 A1).
	Regarding Claim(s) 1, 9, and 10. Buehl teaches: An automated task scheduling method, comprising: receiving a data input, wherein the data input is generated based on one or more user inputs; (See Buehl, [0041]; In some embodiments, the meeting organizer module 320 may be configured to determine one or more proposed meeting times for a meeting in response to receiving inputs from a user 310 on a device (e.g., any of machines 116, 117, and 122 in FIG. 1). The inputs may include, but are not limited to, time boundary information for a meeting, a plurality of participant parameters for the meeting, and a corresponding priority indication for each participant parameter).
 determining one or more slots based on the data input, wherein each slot comprises a date range and a time interval; (See Buehl, [0041]; In some embodiments, the meeting organizer module 320 may be configured to determine one or more proposed meeting times for a meeting in response to receiving inputs from a user 310 on a device and further see Buehl, [0042]; In some embodiments, the time boundary information may comprise conditions that indicate time restrictions or guidelines on which the user 310 is requesting the proposed meeting time(s) be based. The time boundary information may comprise a variety of temporal data, including, but not limited to, a window of dates (e.g., from May 7, 2013 to May 9, 2013), a window of time (e.g., between 9:00 am and 5:00 pm), and a duration (e.g., 1 hour). The time boundary information may also comprise preferred time slots, blocked time slots (e.g., not between 12:00 pm and 1:00 pm), break duration (e.g., 1/2 hour lunch break during meeting)).
 scoring the one or more determined slots based on a set of parameters; (See Buehl, [0047]; In some embodiments, the meeting organizer module 320 may generate scores for time slots based on an application of scoring rules on the associated priority indications of the potential participants and the corresponding measures of availability of the potential participants. In some embodiments, the time slots may be restricted based on the time boundary information (e.g., 1 hour slots from 9:00 am to 5:00 pm). The scoring rules may indicate how to score time slots based on the associated priority indications of the potential participants and the corresponding measures of availability of the potential participants).
 ranking the scored slots; (See Buehl, [0047]; In some embodiments, a default set of scoring rules may be used. In some embodiments, the scoring rules may be configured by the user 310. The meeting organizer module 320 may rank the time slots based on their corresponding scores (e.g., high-to-low or low-to-high). The meeting organizer module 320 may select a portion of the time slots in the ranked list to be the proposed meeting time(s)).
selecting one or more of the ranked slots based on rankings of the ranked slots; and (See Buehl, [0047]; The scoring rules may indicate how to score time slots based on the associated priority indications of the potential participants and the corresponding measures of availability of the potential participants. In some embodiments, a default set of scoring rules may be used. In some embodiments, the scoring rules may be configured by the user 310. The meeting organizer module 320 may rank the time slots based on their corresponding scores (e.g., high-to-low or low-to-high). The meeting organizer module 320 may select a portion of the time slots in the ranked list to be the proposed meeting time(s)).
generating a ranked list of slots based on the one or more selected slots. (See Buehl, [0047]; The selected portion may reflect the prioritization of the availability of the potential participants having a higher level of priority. In one example, the meeting organizer module 320 may select the top two time slots out of thirty time slots or the bottom two time slots out of thirty time slots, depending on whether the prioritization of the availability of the potential participants having a higher level of priority is reflected in the ranking from top-to-bottom or from bottom-to-top). The Examiner notes the selected time slots are ranked and selected to produce the generated ranked list.
Further regarding Claim(s) 9. An automated task scheduling system, comprising: at least one processor; and a non-transitory computer-readable storage medium coupled to the at least one processor and storing programming instructions for execution by the at least one processor, the programming instructions instruct the at least one processor to perform the method of: (See Buehl, [0024]; In some embodiments, a non-transitory machine-readable storage device may store a set of instructions that, when executed by at least one processor, causes the at least one processor to perform the operations and method steps discussed within the present disclosure).
Further regarding Claim(s) 10. An automated task scheduling system, comprising a plurality of modules for: (See Buehl, [0028]; The enterprise application platform 112 may include cross-functional services 132 and domain applications 134. The cross-functional services 132 may include portal modules 140, relational database modules 142, connector and messaging modules 144, Application Program Interface (API) modules 146, and development modules 148 and further see Buehl, [0029-33]; further support regarding modules).
Regarding Claim(s) 2. Buehl further teaches: The method as claimed in claim 1, wherein the data input is further generated based on a scheduling task and/or roles of users. (See Buehl, [0015]; In some embodiments, at least one of the participant parameters may comprise an identification of a role within an organization, and, for the at least one of the participant parameters comprising the identification of the role within the organization, identifying the potential participant(s) for the meeting comprises identifying a plurality of potential role-based participants having the role within the organization and further see Buehl, [0041]; In some embodiments, the meeting organizer module 320 may be configured to determine one or more proposed meeting times for a meeting in response to receiving inputs from a user 310 on a device (e.g., any of machines 116, 117, and 122 in FIG. 1). The inputs may include, but are not limited to, time boundary information for a meeting, a plurality of participant parameters for the meeting, and a corresponding priority indication for each participant parameter).
Regarding Claim(s) 3. Buehl further teaches: The method as claimed in claim 1, wherein the one or more user inputs comprise a natural language and/or a user interface input. (See Buehl, [0053]; In FIG. 4A, the Meeting tab 410 is brought to the forefront. Several graphical user interface elements may be provided to enable the user 310 to provide input regarding the meeting. Such graphical user interface elements may include, but are not limited to, text boxes, radio buttons, drop-down lists, list boxes, and check boxes. It is contemplated that other graphical user interface elements are also within the scope of the present disclosure).
Regarding Claim(s) 4. Buehl further teaches: The method as claimed in claim 1, wherein determining the one or more slots comprises: selecting one or more date ranges based on the data input; and (See Buehl, [0042]; In some embodiments, the time boundary information may comprise conditions that indicate time restrictions or guidelines on which the user 310 is requesting the proposed meeting time(s) be based. The time boundary information may comprise a variety of temporal data, including, but not limited to, a window of dates (e.g., from May 7, 2013 to May 9, 2013), a window of time (e.g., between 9:00 am and 5:00 pm), and a duration (e.g., 1 hour). The time boundary information may also comprise preferred time slots, blocked time slots (e.g., not between 12:00 pm and 1:00 pm), break duration (e.g., 1/2 hour lunch break during meeting), a number of meeting recurrences (e.g., 3 meetings), and time slot distribution (e.g., 3 meetings within 4 weeks).).
selecting one or more time intervals based on the selected date ranges. (See Buehl, [0047]; In some embodiments, the meeting organizer module 320 may generate scores for time slots based on an application of scoring rules on the associated priority indications of the potential participants and the corresponding measures of availability of the potential participants. In some embodiments, the time slots may be restricted based on the time boundary information (e.g., 1 hour slots from 9:00 am to 5:00 pm).
Regarding Claim(s) 7. Buehl further teaches: The method as claimed in claim 1, wherein ranking the scored slots comprises ranking scored slots within a same date range. (See Buehl, [0054]; For example, the user 310 may provide input indicating that the meeting should take place sometime from May 7, 2013 to May 9, 2013. The first time boundary field 414 and the second time boundary field 415 may enable the user 310 to provide a window of times within which the meeting is preferred. For example, the user 310 may provide input indicating that the meeting should take place sometime between 9:00 am and 5:00 pm. The duration field 416 may enable the user 310 to provide a length of time for which the meeting is preferred to last. For example, the user 310 may provide input indicating that the meeting should last one hour and further see Buehl, [0062]; In FIG. 4D, the Options tab 440 is brought to the forefront. Here, several graphical user interface elements may be provided to enable the user 310 to provide input to configure scoring rules for generating scores for time slots, which may then be ranked based on the generated scores. A scoring rules table 441 may be provided to enable the user 310 to input elements 442 of the scoring rules. These rules may define how the measure of availability of the potential participants and their corresponding levels of priority affect the scoring of the time slots and further see Buehl, [0066]; At operation 510, time boundary information for a meeting may be received. At operation 520, a plurality of participant parameters for the meeting may be received. At operation 530, a corresponding priority indication for each participant parameter may be received… At operation 550, for each potential participant, a corresponding measure of availability may be determined based on the time boundary information of the meeting. At operation 560, at least one proposed meeting time for the meeting may be determined based on the associated priority indications of the potential participants and the corresponding measures of availability of the potential participants).
Regarding Claim(s) 8. Buehl further teaches: The method as claimed in claim 1, further comprising: presenting a subset of the ranked list of slots to one or more users; (See Buehl, [0047]; The meeting organizer module 320 may select a portion of the time slots in the ranked list to be the proposed meeting time(s). The selected portion may reflect the prioritization of the availability of the potential participants having a higher level of priority. In one example, the meeting organizer module 320 may select the top two time slots out of thirty time slots or the bottom two time slots out of thirty time slots, depending on whether the prioritization of the availability of the potential participants having a higher level of priority is reflected in the ranking from top-to-bottom or from bottom-to-top and further see Buehl, [0051]; In some embodiments, the meeting organizer module 320 may be configured to cause the proposed meeting time(s) to be displayed to a user 310 on a device).
determining a preferred slot based on the subset of the ranked list of slots; and (See Buehl, [0051]; In some embodiments, the meeting organizer module 320 may be configured to cause the proposed meeting time(s) to be displayed to a user 310 on a device. The user 310 may select a proposed meeting time, or multiple proposed meeting times (if presented). The Examiner notes the preferred slot is determined by the user selection.
setting a task based on the preferred slot determined. (See Buehl, [0051]; The meeting organizer module 320 may then send an invitation to the meeting to the corresponding potential participants. The invitation may include date, time, and location information, as well as other relevant information). The Examiner interprets the module sending the invitation as setting a task based on the preferred slot.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buehl et al. (US 20150006217 A1) in view of Janssen et al. (US 20160300024 A1).
Regarding Claim(s) 5. While Buehl teaches scoring slots based on parameters (see at least [0065-67]) but does not appear to teach the use of a heat map. However, Buehl in view of the analogous art of Janssen (i.e. task scheduling) does teach: The method as claimed in claim 1, wherein scoring the one or more determined slots comprises generating one or more heat maps based on the set of parameters. (See Janssen, [0067]; a graphical user interface is shown as produced in one embodiment by visualizer VS on screen MT. In the embodiment according to FIG. 5, the predicted completion times of different tasks and the scheduling constraints mentioned, are displayed as “heatmaps” 510 mapped into a one or more time line 508 as the calendar component. A slider widget 502 allows restricting the time range to be considered with time indictors 506 displaying the selected time range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have combined the teachings of Buehl including time slots, scoring, and parameters with the teachings of Janssen including a heat map in order to help predict periods of higher workloads to assist with scheduling (see Janssen, [0067]; These heatmaps represent the predicted future workloads for, both staff members and equipment RS. From these heatmaps, the hospital department gains insights in possible upcoming critical workloads. FIG. 5 shows a workload heatmaps for 3 treatment devices LINAC-1, LINAC-2 and LINAC-3 as well as for 1 imaging device CT-1 for the period September 3 until September 10. Heatmaps can be generated for each resources: staff members, staff groups (roles), equipment (e.g. imaging and treatment equipment) and types or class of processes).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buehl et al. (US 20150006217 A1) in view of Hailpern et al. (US 20190043018 A1).
Regarding Claim(s) 6. Buehl further teaches: another predefined buffer time associated with the user and an event type of the scheduling task. (See Buehl, [0042]; The time boundary information may comprise a variety of temporal data, including, but not limited to, a window of dates (e.g., from May 7, 2013 to May 9, 2013), a window of time (e.g., between 9:00 am and 5:00 pm), and a duration (e.g., 1 hour). The time boundary information may also comprise preferred time slots, blocked time slots (e.g., not between 12:00 pm and 1:00 pm), break duration (e.g., 1/2 hour lunch break during meeting), a number of meeting recurrences (e.g., 3 meetings), and time slot distribution (e.g., 3 meetings within 4 weeks). For recurring meetings, the user 310 may also request that the meetings always occur at the same time). The Examiner interprets the break time as the event type of scheduling and the ½ hour as the predefined buffer time associated with the user.
	While Buehl teaches a predefined buffer associated with a user and an event type of the scheduling event, Buehl does not appear to teach: a predefined buffer time associated with a user and an event type of a conflict event. However, Buehl in view of the analogous art of  (i.e. ) does teach the above limitation: (See Hailpern, [0018]; For example, a user may have specified that they prefer to have lunch from 12-1, that they do not like meetings after lunch on Wednesdays, that they can only participate in events that can be performed on a mobile phone on Tuesdays after 2 PM, etc. Similarly, users may specify buffer times for a break between meetings or work, break after meetings with certain people. Constraint interpreter 110 may use geographical information to automatically calculate walking time based on meeting location. For example, constraint interpreter 110 can use the distance between meeting rooms, etc).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have combined the teachings of Buehl including t buffer times and scheduling tasks with the teachings of Hailpern including conflict events and buffer times in order to allow users time between meetings for walking time between meeting locations or an event running longer than expected. (See Hailpern, [0018-19]; a break between meetings or work, break after meetings with certain people. Constraint interpreter 110 may use geographical information to automatically calculate walking time based on meeting location. For example, constraint interpreter 110 can use the distance between meeting rooms, etc…. Constraint interpreter 110 may automatically determine recurring meetings and/or may calculate estimated “over run” for people/groups. For example, constraint interpreter 110 may determine that, based on past meetings, a meeting between a worker and her manager may typically overrun 20 minutes).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY L GUNN whose telephone number is (571)270-1728.  The examiner can normally be reached on Monday - Friday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.L.G./Examiner, Art Unit 3624                                                                                                                                                                                                        






/MEHMET YESILDAG/Primary Examiner, Art Unit 3624